Title: To James Madison from Thomas Pleasants, Jr., 25 July 1788
From: Pleasants, Thomas, Jr.
To: Madison, James


Dear Sir,Raleigh 25h. July. 1788
Herewith you will recieve answers to the queries that you left with me—and tho’ they are not so pointed as I could wish, are as much so, as I could make them, without an investigation that time will not at present permit. If however they are too imperfect to answer the end of your enquiry, I will endeavour to obtain such farther information as may be Necessary.
While engaged in this business, some reflections have occured, which I take the Liberty of offering to your Consideration.
I think that the United States cannot be too Circumspect in forming Commercial Treaties: and that they should Rather Recieve than Make overtures for that purpose. Perhaps it would be adviseable at first, only to adopt some General plan, or system of Regulation, so framed, as to Counteract the injurious effects of the European Systems, and wait to see its operation, before any thing decisive is done. It will hardly fail to produce a good effect.
The Genius of Commerce delights to dwell in perfect Safety and Security. Hence arbitrary Governments have not been equally Successful as free ones in soliciting her abode. And in the few instances wherein the former have obtained her favours, it has been by relaxing their general principles. Whether to this cause, or which is more probable to a Combination with other Causes, certain it is that France is far behind Britain in Commerce and Manufactures, and with respect to her Manufactures only, there is not an inducement for promoting an intercourse with her.
But there are other Motives that operate in her favour—past obligations should not be forgotten—nor should the Consumption that she affords to our Tobacco, Rice, Fish, and some other articles be overlooked—these, with other more important advantages still in her power to grant claim attention and Regard.
I have thought, that if She would open to the American States, a free intercourse with her W India Islands—encourage the building of her Merchant Ships in America—permit american built ships to be sold in France and Made Free Bottoms—and to build a number of Ships of War annually in the Several States, it would Cause such an intercourse, as wd produce a harmony, and union of Interests, that nothing would Interrupt. But this is more to be desired on the part of America than to be expected—because she has no equivalent to offer, except giving a preference to French Manufactures, which would no doubt be thought very inadequate. However, it must be by some such generous effort as this, that France Can ever hope to Rival Britain in the Trade of this Country. And she perhaps has no time to loose. For if G Britain should hold out equal Advantages, she will in Spite of opposition engross the Trade. The great Wealth of her Merchants and Manufacturers, their Superior Skill, knowledge, enterprise, and generous support of each other which enable them to give extensive Credits—these, with their adress, and dexterity in Naval affairs, give them such decided advantages, that upon equal terms, they will Continue to be unrivalled. Besides, our language, Customs, and Manners being Similar, naturally leads into a more intimate Connection. And as they are commonly awake to, and pursue their Interest, it is probable that they will see, that it will be more to their advantage to secure a Certain and permanent Market for their Manufactures in the United States, than to persist in their present measures. To increase the demand for their Manufactures, will be to put it more in the power of America to pay for them—and to put it more in her power, will be to place her upon nearly the same footing as before the Revolution.
But these, nor no other Advantages that can be held out to America, should divert her attention from Manufacturing those articles to which she is equal. Manufactures will increase the population of the States—because it will take away from the people of Europe, employment which in that case, they will be glad to seek in America. Manufactures will promote Agriculture, by increasing the demand for the products of the Soil, and making that permanent and Certain, which at present is precarious.
Tho’ manufactures would aid Agriculture, it would not be aid Sufficient to call forth the proper exertions, and incitements to Industry. A proper and regular demand for our grain is ‘Wanting—this we might perhaps obtain if we could freely explore the Markets in the South of Europe, from which, we have in a great measure been excluded, by the insecurity of the Navigation, to remove which, by making terms with the piratical States of Barbary will no doubt continue to be an object of Congress, and as they will now have it more in their power, they will probably meet with more Success.
Portugal prohibits the Importation of our Flour, which should, if possible, be removed, and no opportunity lost of endeavouring to procure its admission into all the W India Islands.
The exportation of Oak Timber, especially in the article of Staves, should be prohibitd or in less than fifty years, there will be none left for the purpose of Ship building—and the exportation of Lumber of every kind should be confined to American Vessels.
If these cursory reflections, afford any hint, that may be improved to the Interest of the States, the end of making them will be answered.
I shall be glad to hear from you or Mr Carrington respecting the event of Cap Connors business.
Before I conclude this letter, I beg leave to mention Mr Thomas Thompson, a Worthy, but unfortunate Gentleman Married into our family. He Came to America in the year 1783 from Madeira, with flattering prospects before him, being Connected with an old and well established House, who promised to settle and Support him in business here. But by the time he had formd such acquaintance as would have laid the foundation for his advancement, in the line marked out for him: the House in Madeira failed, which has thrown him upon the precarious, and Scanty Support of a Man whose daughter he Married Contrary to his inclination. Mr Thompson lived Near twenty Years in Madeira highly respected—and has recommended himself to all his acquaintance in this Country. He is well qualified for business, speaks the Portugee Language with equal fluency with his own and has some knowledge of the Spanish—should any thing turn up in the New arrangement, that would Make a Resident at Madeira, or any part of Portugal Necessary I should be happy if Mr Thompson Could be thought of. I am, With great Regard, Yr friend & Most obt Hble st
Thomas Pleasants Jr
 
[Enclosure]


1st. What are the Importations from France that Virginia, should wish to encourage?
The produce and Manufactures of France, are not well adapted to the use and Consumption of the American States. It is not good policy in the latter, to encourage Luxury, and in articles of Luxury only France excels. Her course Woolens are inferior to those of Britain—her course linens to those of Germany. All the courser articles of Hardware and Leather should be made in America—the finer articles come so much better and cheaper from G Britain that she will command a preference. How ever if France is disposed to Meet America upon Liberal principles, encouragement should be given to the importation of her Wines, Brandies, oyl, Fruit, silks, Cambricks, Clear Lawns, linens, printed goods, Glass, Kid Gloves, Ribbons, scarves, and Superfine Broad Cloths. &c.


2d. What are those from the French Islands that she should encourage?
The Commerce with the French Islands is at present under such restrictions, from her Government, as not to be worth attention, nor will it ever be an object of Importance to the United States of America, unless her ports are opened for the Reception of Flour & Bread, and other articles of provisions in American Bottoms, and Returns permitted in Sugar & Coffee.B

  
     
    BMolasses, and Taffia are permitted, but sugar, & Coffee are prohibited even in their own Vessels, the free exportation of these, especially the former, is an object of vast Consequence to the States.
  
  
3d. What are the Returns that Virginia shd wish to make Recievable into France & the Islands?
Tobacco, wheat, and other grain, bread, flour, and Lumber, Naval stores, Iron, Coals, Fish, and Fish Oyl, Salted provisions, and Ships, to Europe; and Small Vessels, Lumber, provisions of every kind, bar Iron, Coals. &c. to the Islands.


4th What is the amot. of French Brandies, annually Consumed in Virginia?
The Amot of Brandies imported into the State of Virginia, between the 1st. of Sepr. 1786, and the 20th. July 1787, as taken from the Custom House Books, amots. to 10,630 Gallons, of which the greater part is French—the Consumption is increasing, and might in a great Measure be made to supply the place of British W India Rum, if the States had a Sufficient motive to encourage the importation of the one, at the expence of the other.D

  
     
    DThe actual Consumption of this Article greatly exceeds, perhaps one half, the quantity entered at the Custom House, as large quantities have been Introduced into this State thro’ Maryland, to evade the higher duty imposed in this State.
  

5th. What is the like amot. of French Salt?
As no discrimination is made in the returns from the Custom House, the Quantity of French Salt Cannot be ascertained; but it is very trifling, nor will ever be great, while the prejudice, on accot. of its impurity, exists. If it was of equal quality and price to the Salt of Britain, St Ubes, Ivici, Isle of May, Alicant, or even Cadiz, it would become a very Considerable article of Commerce, as Ships bound from France to America, would always take salt in preference to Coming out in Ballast.


6. What is the relative amot of Vessels of different Nations, and of Virginia Bottoms, employed in the Trade of the State?
As the returns from the Custom House is the only Source of information that Can be Resorted to, and as they do not discriminate the Vessels of different Nations, the Relative amot. Cannot be ascertained—the following is the Tonnage of the Vessels that entered and Cleared at the several Offices between the 1st. Sepr 1786. & 20th. July 1787.






American
26,705 Tons


British—and the other Vessels, not in Alliance with the States; of which the Cheif, if not the whole are British
26,903.


Foreign Vessels—belonging to the States in Alliance
 2,664.E


     
    EThe proportion of Virginia Bottoms, to the Bottoms of the other Stat[e]s employed in the Virga Trade, cannot be ascertained, without recourse to the several Naval officers, which time will not permit—the Foreign Vessels in Alliance, are French, Spanish, and Sweedish. The above accot. of Tonnage does not fix the Number of Vessels employed in the Trade, as the same Vessel sometimes Makes Two, and three Voyages in the Course of the above time.
  




